PER CURIAM
SAIF sought review of a Department of Insurance and Finance (DIF)1 amended final order requiring it to rebill Ellis Forest Improvements Co., deleting charges for additional workers’ compensation premiums. We affirmed without opinion, Ellis Forest v. Natl. Council on Comp. Ins., 123 Or App 359, 859 P2d 1208 (1993). On review, the Supreme Court vacated our decision and remanded to us for reconsideration in light of S-W Floor Cover Shop v. Natl. Council on Comp. Ins., 318 Or 614, 872 P2d 1 (1994). Ellis Forest v. Natl. Council on Comp. Ins., 319 Or 79, 872 P2d 14 (1994).
We hold that DIF erred in concluding that B. Ellis was a nonsubject worker based on the exemption in ORS 656.027(7). Parker Furniture v. Natl. Council on Comp. Ins., 128 Or App 466, 876 P2d 837 (1994).
Reversed and remanded for reconsideration.

 DIF has since been renamed the Department of Consumer and Business Services. See ORS 656.005(9).